                                                                   Case 2:20-cv-00946-JCM-BNW Document 28 Filed 07/09/21 Page 1 of 4




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: nicholas.belay@akerman.com
                                                            8
                                                                 Attorneys for NewRez LLC dba Shellpoint
                                                            9    Mortgage Servicing
                                                            10
                                                                                              UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                     DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   NEWREZ   LLC    DBA               SHELLPOINT          Case No.: 2:20-cv-00946-JCM-BNW
                                                                 MORTGAGE SERVICING,
                                                            14                                                         REVISED STIPULATED DISCOVERY
                                                                                              Plaintiff,               PLAN AND SCHEDULING ORDER
                                                            15
                                                                 vs.                                                   (SUBMITTED IN COMPLIANCE WITH
                                                            16                                                         COURT ORDER, ECF NO. 27)
                                                                 JOEL A. STOKES AND SANDRA F. STOKES,
                                                            17   as trustees of the JIMIJACK IRREVOCABLE
                                                                 TRUST; DOE INDIVIDUALS I-X, inclusive,
                                                            18   and ROE CORPORATIONS I-X, inclusive,
                                                            19                                Defendants.
                                                            20          Pursuant to the Court's minute order entered July 6, 2021 (ECF No. 27), the parties submit
                                                            21   the following revised proposed discovery plan and scheduling order.
                                                            22          Meeting: A meeting was held on July 9, 2021, and was attended by Nicholas E. Belay, Esq.,
                                                            23   counsel for NewRez LLC dba Shellpoint Mortgage Servicing (Shellpoint), and Joseph Hong, Esq.,
                                                            24   counsel for defendants Joel A. Stokes and Sandra F. Stokes, as Trustees of the Jimijack Irrevocable
                                                            25   Trust (Stokes).
                                                            26          1.     Pre-Discovery Disclosures:
                                                            27                 •   Shellpoint served its initial disclosures on October 28, 2020.
                                                            28                 •   The Trust served its disclosures on February 25, 2021.
                                                                     Case 2:20-cv-00946-JCM-BNW Document 28 Filed 07/09/21 Page 2 of 4




                                                            1            2.         Areas of Discovery: Discovery should include, but not be limited to: all claims and

                                                            2    defenses allowed pursuant to the Federal Rules of Civil Procedure.

                                                            3            3.         Discovery Plan: Submitted In Compliance With ECF No. 27: The parties submit a

                                                            4    revised discovery plan of 60 days from the date of the Court's order granting Shellpoint's motion to

                                                            5    extend discovery. The discovery deadlines herein have been calculated from that date.

                                                            6            4.         Discovery Cut-Off Dates: The parties submit that discovery shall be completed no

                                                            7    later than Monday, September 6, 2021,1 and be conducted as follows:

                                                            8                       A.     Amending the pleadings and Adding Parties: No extension requested.
                                                            9                       B.     FRCP 26(a)(2) Disclosures of Experts: No extension requested.

                                                            10                      C.     Dispositive Motions: The parties shall have until Wednesday, October 6,
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   2021, to file dispositive motions, thirty (30) days after the discovery cut-off. In the event the
                      LAS VEGAS, NEVADA 89134




                                                            12   discovery cut-off is extended, the deadlines for filing dispositive motions automatically will be
AKERMAN LLP




                                                            13   extended until thirty (30) days after the new discovery cut-off date.

                                                            14                      D.     Pre-Trial Order: The parties will prepare a consolidated pre-trial order on or

                                                            15   before Friday, November 5, 2021, which is not more than thirty (30) days after the date set for

                                                            16   filing dispositive motions in the case. This deadline will be suspended if dispositive motions are

                                                            17   timely filed until thirty (30) days after the decision of the dispositive motions or until further order of

                                                            18   the court. The disclosure required FRCP Rule 26(a)(3) and objections thereto, shall be made in the

                                                            19   pre-trial order.

                                                            20                      E.     Court Conferences: If the court has questions regarding the dates proposed

                                                            21   by the parties, the parties request a conference with the court before entry of the scheduling order.

                                                            22                      F.     Extensions or Modifications of the Discovery Plan and Scheduling Order:

                                                            23   LR 26-3 governs modifications or extensions of this discovery plan and scheduling order. Any

                                                            24   stipulation or motion to extend a deadline set forth in the discovery plan and scheduling order must

                                                            25   be made not later than twenty-one (21) days before the subject deadline. Any stipulation or motion

                                                            26

                                                            27
                                                                 1
                                                                  The date occurring 60 days after the Court's order granting Shellpoint's motion to extend discovery falls on
                                                            28   Saturday, September 4, 2021. The parties agree to move this deadline to the following business day.
                                                                                                                    2
                                                                   Case 2:20-cv-00946-JCM-BNW Document 28 Filed 07/09/21 Page 3 of 4




                                                            1    to extend the discovery cut-off period must be made no later than Monday, August 16, 2021,

                                                            2    twenty-one (21) days before the discovery cut-off date.

                                                            3            5.       Other Items:

                                                            4                     A.     Format of Discovery: Pursuant to the electronic discovery amendments to the

                                                            5    Federal Rules of Civil Procedure effective December 1, 2006, the parties addressed the e-discovery

                                                            6    issues pertaining to the format of discovery at the Rule 26(f) conference. The parties do not anticipate

                                                            7    discovery of native files or metadata at this time, but each party reserves the right to request such

                                                            8    electronic data as discovery progresses.
                                                            9                     B.     Alternative Dispute Resolution: The parties hereby certify that they met and

                                                            10   conferred about the possibility of using alternative dispute-resolution processes including mediation,
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   arbitration, and if applicable, early neutral evaluation (collectively, ADR) and determined that ADR is
                      LAS VEGAS, NEVADA 89134




                                                            12   not a viable option at this time.
AKERMAN LLP




                                                            13                    C.     Alternative Forms of Case Disposition:         The parties hereby certify they

                                                            14   considered consent to trial by a magistrate judge and use of the short trial program and do not consent to

                                                            15   either at this time.

                                                            16   ...

                                                            17   ...

                                                            18   ...

                                                            19   ...

                                                            20   ...

                                                            21   ...

                                                            22   ...

                                                            23   ...

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...
                                                                                                                   3
                                                                  Case 2:20-cv-00946-JCM-BNW Document 28 Filed 07/09/21 Page 4 of 4




                                                            1                 D.      Electronic Evidence: Not applicable as no jury trial has been demanded.

                                                            2          Dated this 9th day of July, 2021.

                                                            3
                                                                 AKERMAN LLP                                       HONG & HONG LAW OFFICE
                                                            4
                                                                 /s/ Nicholas E. Belay                             /s/ Joseph Y. Hong
                                                            5    ARIEL E. STERN, ESQ.                              JOSEPH Y. HONG, ESQ.
                                                                 Nevada Bar No. 8276                               Nevada Bar No. 5995
                                                            6    NATALIE L. WINSLOW, ESQ.                          1980 Festival Plaza Drive, Suite 650
                                                                 Nevada Bar No. 12125                              Las Vegas, NV 89135
                                                            7    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175                              Attorneys for Joel A. Stokes and Sandra F.
                                                            8    1635 Village Center Circle, Suite 200             Stokes, as Trustees of the Jimijack Irrevocable
                                                                 Las Vegas, NV 89134                               Trust
                                                            9
                                                                 Attorneys for NewRez LLC dba Shellpoint
                                                            10   Mortgage Servicing
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                               ORDER
AKERMAN LLP




                                                            13         IT IS SO ORDERED:
                                                            14                                       _________________________________________
                                                            15                                       UNITED STATES MAGISTRATE JUDGE
                                                                                                     Case No.: 2:20-cv-00946-JCM-BNW
                                                            16

                                                            17                                               July 12, 2021
                                                                                                     DATED: _________________________________
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                               4
